Case: 22-60127           Document: 00516578182               Page: 1       Date Filed: 12/14/2022




                United States Court of Appeals
                     for the Fifth Circuit
                                                                                  United States Court of Appeals
                                                                                           Fifth Circuit
                                          No. 22-60127
                                        Summary Calendar                                 FILED
                                                                                 December 14, 2022
                                                   Lyle W. Cayce
   Alex Leonel Portillo Ramirez; Breylin Elizabeth      Clerk
   Portillo Menocal,

                                                                                   Petitioners,

                                                versus

   Merrick Garland, U.S. Attorney General,

                                                                                  Respondent.


                           Petition for Review of an Order of the
                               Board of Immigration Appeals
                          Agency Nos. A216 599 250, A216 599 251


   Before Jolly, Jones, and Ho, Circuit Judges.
   Per Curiam:*
              Alex Leonel Portillo-Ramirez and his minor daughter, Breylin
   Elizabeth Portillo-Menocal (Breylin), natives and citizens of Honduras,
   petition for review of the decision of the Board of Immigration Appeals (BIA)
   dismissing their appeal from the denial by the immigration judge (IJ) of their
   application for asylum, withholding of removal, and relief under the


   *
       This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-60127       Document: 00516578182           Page: 2   Date Filed: 12/14/2022




                                      No. 22-60127


   Convention Against Torture (CAT). We review for substantial evidence, see
   Gonzales-Veliz v. Barr, 938 F.3d 219, 224 (5th Cir. 2019); and consider the
   IJ’s decision only insofar as it influenced the BIA, see Singh v. Sessions, 880
   F.3d 220, 224 (5th Cir. 2018).
            The IJ’s specific and accurate recitation of the record evidence belies
   Portillo-Ramirez’s and Breylin’s claim that the agency disregarded evidence
   of past persecution and demonstrates that substantial evidence supports the
   agency’s determination that Portillo-Ramirez and Breylin are ineligible for
   asylum. See Martinez-Guevara v. Garland, 27 F.4th 353, 362 (5th Cir. 2022);
   Gonzales-Veliz, 938 F.3d at 224. Neither the petitioners’ citation of out-of-
   circuit precedent nor their reiteration of testimony that criminal gangs tried
   unsuccessfully through threatening telephone calls to extort money from
   Portillo-Ramirez as a shop owner compels the conclusion that they suffered
   past persecution or had a well-founded fear of future persecution on the basis
   of his membership in a particular social group of business owners and street
   vendors susceptible to extortion. See Vasquez-Guerra v. Garland, 7 F.4th 265,
   269 (5th Cir. 2021), cert. denied, 142 S. Ct. 1228 (2022); Gjetani v. Barr, 968
   F.3d 393, 398 (5th Cir. 2020); Qorane v. Barr, 919 F.3d 904, 910 (5th Cir.
   2019).
            Because Portillo-Ramirez and Breylin’s failure to show past
   persecution or a well-founded fear of future persecution based on a protected
   ground is dispositive of their request for asylum, we do not consider their
   remaining arguments on that issue. See INS v. Bagamasbad, 429 U.S. 24, 25
   (1976). Moreover, their failure to satisfy the asylum standard, see Gonzales-
   Veliz, 938 F.3d at 224, prevents them from satisfying the more stringent
   standard for withholding of removal, Efe v. Ashcroft, 293 F.3d 899, 906 (5th
   Cir. 2002).




                                           2
Case: 22-60127     Document: 00516578182          Page: 3   Date Filed: 12/14/2022




                                   No. 22-60127


         Portillo-Ramirez and Breylin’s challenge to the denial of relief under
   the CAT is similarly unavailing.         They identify no record evidence
   compelling a conclusion contrary to the agency’s determination that they
   failed to show they more likely than not would be tortured with official
   acquiescence if returned to Honduras. See Gonzales-Veliz, 938 F.3d at 224;
   Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015).
         The petition for review is DENIED.




                                        3